Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
The amendment filed on 07/28/2021 has been entered into this application. Claims 2 and 15 are cancelled. 
Response to Arguments
Applicant’s arguments/remarks, (see pages 7-10), filed on 07/28/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant argues that the cited reference Mazed (2017/0316487 A1) and Mauze et al. (6,379,969 B1) fail to disclose, as recited in claims 1, 10 and 17 wherein the sensors comprise nanofiber chemical sensors; and wherein at least a plurality of nanofibers in at least one sensor have been synthesized with specific functional groups to allow the sensors to interact with particular materials, as claimed, specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 1, 3-14 and 16-20 are allowed. 
As to claims 1, 10 and 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the sensors comprise nanofiber chemical 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886